Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Response to Amendment
The amendment filed 10/26/2020 been entered. Claims 1, 3, 8, 10 and 15 are amended and claims 2, 7, 9, 14, 16 and 20 are cancelled. Claims 1, 3-6, 8, 10-13, 15 and 17-19 are pending in the application. Applicant's amendments to the claims have removed the Claim Interpretation of 112(f) previously set forth in the Final Office Action mailed 07/13/2020. Applicant’s interview summary was reviewed and was acceptable. 

Response to Arguments
Applicant’s arguments and amendment, see page 10-11 Remarks, filed 10/26/2020, with respect to the rejection of claim(s) 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 

Examiner Recommendation
After reviewing applicant’s specification [28], [39], [48] and updating searches, examiner have a proposed amendment “quantifying the object count of the first subset associate with the filtering parameter based on a distance between the first subset after creating an uniform distribution of the first subset by implementing a hashing function to the one or more particular identifying fields of the first subset;” that could advance the prosecution.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al (US2019/0005073A1), hereinafter Connelly, in view of .

Claim 1. A method of generating and using estimated object counts based on simulations of processing real-time data streams, the method comprising:  
Connelly discloses receiving a communication that identifies a filtering parameter, wherein the communication corresponds to a request to perform a task action based on a simulated output that is generated according to the filtering parameter;
Connelly: [0027-0029] “Advertisers want to prosecute advertising campaigns for specific purposes. Sometimes the purpose of such campaigns demands reaching target audiences sharing particular attributes (e.g., "women with a college degree in the 24-28 age range living in California", etc.) [correspond to filtering parameter] in order to improve the effectiveness of the campaign. In some cases, lists of audience members sharing such attributes can be compiled by querying online data recorded for those members (e.g., online users). [correspond to receiving a communication that identifies a filtering parameter] In many cases, an online user web page visit will immediately trigger some action related to a campaign (e.g., check for a match or the user to the campaign target audience). [correspond to a request to perform a task action] In some cases, candidates for an advertising campaign may be defined by offline data recorded, for example, at a brick-and-mortar retail store (e.g., purchase records, rewards program registration, etc.). Such offline user data can be combined with online user data associated with the offline candidates to generate an audience list. … To address the 
Connelly discloses performing a simulation of processing one or more real-time data streams by:  
Connelly: [0038] “The continuous fast ramp 140 allows a new ad campaign (e.g., based on specifications received in operation 126) to be ramped quickly by simulating new web page visits from previous visits (e.g., operation 122). Specifically, continuous fast ramp 140 includes first getting both online and offline user data [correspond to real-time and non-real-time data streams] (see operation 141) at online simulation server 111. For example, offline data for a set of users provided by an ad partner can be matched against online user profile data for each user. Online simulation server 111 will then iterate through the user data (see operation 142) and simulate that the users are online (see operation 143). [correspond to performing a simulation of processing one or more real-time data streams] For example, an online visit can be simulated by creating a tag 
Connelly discloses retrieving a first plurality of stored objects, each stored object of the first plurality of stored objects having been generated based on an interaction-responsive communication received from a user device;
Connelly: [0038] “The continuous fast ramp 140 allows a new ad campaign (e.g., based on specifications received in operation 126) to be ramped quickly by simulating new web page visits from previous visits (e.g., operation 122). Specifically, continuous fast ramp 140 includes first getting both online and offline user data (see operation 141) at online simulation server 111. [correspond to retrieving a first plurality of stored objects] For example, offline data for a set of users provided by an ad partner can be matched against online user profile data for each user. Online simulation server 111 will then iterate through the user data (see operation 142) and simulate that the users are online (see operation 143). For example, an online visit can be simulated by creating a tag (e.g., HTTP call) for pixel server 112 that appears as if it were fired from user device 114 or web server 113. …” [0039] “As shown in system 1B00, an advertiser (e.g., a brick-and-mortar client) can have instances of an offline file database 171 and offline files 172. For example, offline files 172 can include information from one or more users collected from various offline activities (e.g., retail store purchases, rewards program registration, etc.), and offline file database 171 can store all or a portion of offline files 172. The advertiser can also create and deliver a campaign specification 173, along with an instance of offline user attributes 174 (e.g., selected from offline file database), to campaign audience generator 160. Further, pixel server 112 can have a profile 
Connelly discloses filtering the first plurality of stored objects using the filtering parameter to produce a first subset of the first plurality of stored objects, each object in the first subset corresponding to the filtering parameter;
Connelly: [0039] “FIG. 1B depicts a system 1B00 used to generate an advertising campaign target audience list. [correspond to produce a first subset of the first plurality of stored objects] In the embodiment of FIG. 1B, system 1B00 comprises ad partner server 110 and pixel server 112 from environment 1A00, and a campaign audience generator 160. Campaign audience generator 160 can operate on one or more of the servers (e.g., pixel server 112) and devices shown in environment 1A00 or another computing system. As shown in system 1B00, an advertiser (e.g., a brick-and-mortar  filtering parameter]. Specifically, campaign audience generator 160 will use campaign specification 173 to evaluate offline user attributes 174 and online user attributes 153 to determine and store an audience list 162.”
Connelly discloses processing the first subset to identify an object count to associate with the filtering parameter, 
Connelly: [0058] “Specifically, online simulation server 111 includes an instance of CFR driver 180, an ID queueing module 230, and one or more instances of a user visit hash 
[0061] “As shown in FIG. 2B, campaign specification interface 2B00 includes various controls, dialogs, and other user interface elements to enable an ad partner to specify the requirements for a campaign. [correspond to filter parameters] In some embodiments, campaign specification interface 2B00 can be implemented on management interface 109 of environment 1A00. Specifically, the interface elements of campaign specification interface 2B00 may include a "Select Type" control 233 that enables an ad partner to select one or more types of categories to include in the campaign. Such types of categories may include, but are not limited to, in-market, 
Connelly discloses the object count identifying a quantity of objects in the first subset that include one or more unique values for one or more particular identifying fields relative to other one or more values for the one or more particular identifying fields represented in the quantity, 
Connelly: [0058] “For example, user visit hash table 231 can comprise data that represents a collection of user visits from the past 30 days. [correspond to first subset] ID queueing module 230 can then prepare a set or batch of user visits to be processed by CFR driver 180. [correspond to processing the first subset] For example, ID queueing module 230 can select the next 500 records in a continuous sequence through the collection of user visits, [correspond to the object count identifying a quantity of objects in the first subset] only the visit records pertaining to a predetermined set of user IDs (e.g., external IDs from an offline file), only the visit records from unique or non-redundant user IDs, [correspond to one or more unique values for one or more particular identifying fields] or any combination of these, and the like. CFR driver 180 can then simulate an online web page visit from each selected user ID by sending a simulated beacon to pixel server 112. For example, a user that visited a web page (e.g., www.example.com) 20 days ago [correspond to other one or more values for the one or more particular identifying fields represent in the quantity] will have a simulated beacon generated and sent by CFR driver 180 that appears as if the user revisited the web page (e.g., www.example.com). …”

Connelly discloses the object count being less than a number of objects in the first subset as a result of at least two objects in the first subset having one or more non-unique values for the one or more particular identifying fields; 
Connelly: [0059] “Such an architecture as described herein can have many advantages, including reduction of double-hits (e.g., where a user ID appears multiple times across a series of user visit iterations); [correspond to the object count being less than a number of objects in the first subset] reduction in the length of wait queues; selective iteration through a large inventory of visit records over a specified time period (e.g., over the past 30 days); and fast access to a large inventory of visit records (e.g., using the hash tables).”
Examiner considers the result after removing of duplicated user ID from the same web page visiting is corresponding to a result of at least two objects in the first subset having one or more non-unique values for the one or more particular identifying fields.
Connelly discloses generating response data that includes an estimated count of a second subset of a second plurality of objects based on the object count, the second plurality of objects including at least one object expected to be received by the real-time object-intake system subsequent to the identification of the object count, each object in the second subset corresponding to the filtering parameter;
Connelly: [0064] “Once the campaign has been specified, a third element 234 can display a current reach for the campaign. In some embodiments, this current reach may 
The specification of Connelly is corresponding to the filtering parameter and first subset of stored object. The prediction/estimation of Connelly is corresponding to the response data. See Fig. 1C2 of Connelly for example of real-time object-intake system.”

    PNG
    media_image1.png
    491
    813
    media_image1.png
    Greyscale

Connelly discloses performing, in response to determining that the metric exceeds a threshold, the task action, 
Connelly: [0068] “Some embodiments of campaign audience generator 160 may enable an advertiser to specify a query defining an audience which is to be used to determine one or more other audiences that are correlated with the defined audience. Such a query may be a Boolean combination of various audience categories. Employing the advertiser-specified query and advertiser-specified statistics (e.g., metrics), [correspond to determine the metric] a set of audiences and/or computed statistics may be provided 
Statistics metrics include mean, standard variance and confidence level.
the task action including: transmitting a response to the communication that identifies the estimated count of the response data; 
Connelly: [0064] “Third element 234 may further display "Estimated Monthly Impressions" based on an audience volume prediction for a future time period. [correspond to performing the task action based on the response data]The predicted audience volume may be provided to the ad partner as a number of users that are predicted to be reached by a campaign that uses the current specifications for a determined future time period and/or a range of an estimated number of users predicted to be reached. [correspond to transmitting a response to the communication that identifies the estimated count of the response data] Such a prediction may be based on an analysis of stored historical data. ...”
or Connelly discloses filtering, by the real-time object intake system and in response to a determination that a real-time filtering condition is satisfied, incoming objects from one or more real-time data streams using the filtering parameter 
Connelly: [0068] “Some embodiments of campaign audience generator 160 may enable an advertiser to specify a query defining an audience which is to be used to determine one or more other audiences that are correlated with the defined audience. Such a query may be a Boolean combination of various audience categories. Employing the advertiser-specified query and advertiser-specified statistics (e.g., metrics), a set of audiences and/or computed statistics may be provided to the requestor in near-real time based on analysis of audience data. [correspond to in response to a determination that a real-time filtering condition is satisfied] Embodiments may also enable a user to tune the audience size through modification of the query in one or more iterations until the advertiser-requestor is satisfied with the calculated audience list. [correspond to filter, in response to a determination that a real-time filtering condition is satisfied, incoming objects from one or more real-time data streams using the filtering parameter] Parallel processing of data retrieval and/or analysis of data by a cluster of servers may enable audience calculation events to be generated in real time or near-real time. [correspond to by the real-time object intake system]”

Connelly does not appear to explicitly disclose applying a permission rule to the first subset, the permission rule indicating that objects that are associated with a particular webpage are to be included in the object count; determining, based on the permission rule, that at least one object of the first subset is associate with a different webpage; and restricting, in response to determining that at least one object of the first subset is not associated with the particular webpage, the at least one object from being included the object count;

However, Villa discloses wherein processing the first subset to identify an object count includes: applying a permission rule to the first subset, the permission rule indicating that objects that are associated with a particular webpage are to be included in the object count; determining, based on the permission rule, that at least one object of the first subset is associate with a different webpage; and restricting, in response to determining that at least one object of the first subset is not associated with the particular webpage, the at least one object from being included the object count; on [0011] “Computer-implemented systems and methods disclosed herein generate and store representations of unique entities in a segment at time intervals from a real-time data stream using probabilistic data structures. The real-time data stream contains entity IDs and interaction data associated with entities, such as users or devices. Rather than needing to store all interaction data from the data stream for later use in analyzing segments, segment specific data is analyzed in real-time and interaction data unrelated to the segment does not need to be stored. [correspond to determining, based on the permission rule, that at least one object of the first subset is associate with a different webpage; and restricting, in response to determining that at least one object of the first subset is not associated with the particular webpage, the at least one object from being included the object count] Moreover, storing the segment-specific data in probabilistic data structures is an efficient way to store non-duplicative information. A tracking entity can use the 
[0013] “A real time data stream associated with tracked entities is processed in real time by an analytics system. [correspond to processing the first subset to identify an object count] The real time data stream comes from a data producer, such as, for example, a website, an app, a set top box, or any network connected device. The data stream is a continual stream or other series of time stamped records sent with a unique entity ID per entity (user ID, cookie ID, hardware ID, etc.) along with data interactions that occurred (page view, button click, etc.) and known attributes at time of interaction (browser type, product ID, logged in, app version, etc.). Thus, the data stream includes entity IDs and interaction data associated with the entity IDs. For example, the data stream can include website user IDs for visitors on the website and identification of the webpages being viewed by the visitors. The analytics system receives segment rules and any updates to the segment rules for a segment and applies the segment rules to the real-time data stream to determine the entity IDs associated with the segment. For example, if the segment rules define a segment as active users on a website, [correspond to applying a permission rule to the first subset, the permission rule indicating that objects that are associated with a particular webpage are to be included in the object count] the analytics system analyses the incoming data stream and identifies the user IDs associated with active users on the website during a predetermined time interval, such as one second or one minute. In this manner, the 
[0021] “As used herein, the term “segment” is used to refer to a list or group of individuals, devices, and other entities (tracked entities) that qualify for a set of rules defining a particular collection of one or more characteristics. The set of rules defining a particular collection of characteristics can be referred to as “segment rules.” [correspond to permission rule] Thus, the collection of characteristics in a segment relate to a set of users or devices (tracked entities) who share common attributes. [correspond to objects associated with a particular webpage] Examples of a segment include (but are not limited to) active visitors on a website or web page, devices used to access a website or web page, active visitors to a website that viewed a particular advertisement on a particular web page over a specified time range, active visitors on a website who viewed articles on a subject between a specified minimum amount of time and a specified maximum amount of time, and website visitors who purchased a particular product. [correspond to determining, based on the permission rule, that at least one object of the first subset is associate with a different webpage; and restricting, in response to determining that at least one object of the first subset is not associated with the particular webpage, the at least one object from being included the object count;] Characteristics may be combined in a segment using any suitable combination of Boolean operators (AND, OR, or NOT). Data describing a segment is stored using any suitable storage object (e.g., a database of the various traits for the segment).”
Connelly and Villa are analogous art because they are from the “same field of endeavor” user analysis for advertisement.

The suggestion/motivation for doing so would have been Villa: [0011] “The real-time data stream contains entity IDs and interaction data associated with entities, such as users or devices. Rather than needing to store all interaction data from the data stream for later use in analyzing segments, segment specific data is analyzed in real-time and interaction data unrelated to the segment does not need to be stored. Moreover, storing the segment-specific data in probabilistic data structures is an efficient way to store non-duplicative information. A tracking entity can use the representations stored in the probabilistic data structures to count the number of unique entity IDs in a segment during time intervals.”
Therefore, it would have been obvious to combine Villa with Connelly to obtain the invention as specified in the instant claim(s).

Connelly and Villa do not appear to explicitly disclose generating a confidence metric based on a quantity of objects in the second plurality of objects and the estimated count of the second subset of the second plurality of objects; and determining that the confidence metric exceeds a threshold; 

generating a confidence metric based on a quantity of objects in the second plurality of objects and the estimated count of the second subset of the second plurality of objects; on [1196] “The Analysis Program 7710 is a computer program product comprising a Computer/Machine Readable/Accessible Medium (as defined in Section 7.0) having computer program logic recorded in such medium loaded into one or more servers, which can include, but are not limited to: an Advertiser System 0100, a Retailer Server 0140, an Advertiser/Manufacturer Server 7240, and/or the Third Party Server 0150. The program can execute a variety of functions, including functions that can be executed by URMA Module 0744, but not limited to: the selection of one or more sample groups of panel members representative of the population targeted by such Advertiser [correspond to a quantity of objects in the second plurality of objects and the estimated count of the second subset of the second plurality of objects] the selection of one or more Advertisements of which at least one is an Advertisement that includes the independent variable and another is an Advertisement that represents the control; the transmission of such Advertisements to the plurality of sample groups; the reception from the Match Program 7610 data on an average, e.g., mean, ROI of the Advertisement transmitted to each sample group; the reception from the Match Program 7610 data on the values of ROI for any given panel member; and/or the calculation of the mean, standard deviation, standard error, confidence interval, [correspond to generating a confidence metric based on a quantity of objects in the second plurality of objects and the estimated count of the second subset of the second plurality of objects] and test statistic of the sample group estimate of ROI and/or the difference in sample group mean ROI.”
 The Analysis Program 7710 can calculate any confidence interval. A common confidence interval used in statistical testing is 95 percent. …”
The sample groups of panel members correspond to the plurality of the objects.
Apple discloses determining that the confidence metric exceeds a threshold; on [1218-1219] “The standard error formula implies that the precision of the sample group mean is related to the variability of the ROI of panel members and the number of panel members sampled. The smaller the variability or the larger the number of samples, the more precise the sample group mean. Calculate the confidence interval providing the range within which the true mean ROI for the population lies for each sample group. The Analysis Program 7710 can calculate any confidence interval. A common confidence interval used in statistical testing is 95 percent. [correspond to determining that the confidence metric exceeds a threshold]”
This confident level of Apple is used as the confidence metric for the analysis of Connelly.
Connelly, Villa and Apple are analogous art because they are from the “same field of endeavor” user analysis for advertisement.

The suggestion/motivation for doing so would have been Apple: [1195] “The system can enable an Advertiser to determine with a high confidence level the effect of any independent variable on the ROI of a given Advertisement. The system can test the effect of any independent variable of interest to an Advertiser, including, but not limited to: the viewing of an Advertisement promoting a given product; the viewing of a given Advertisement on a given Media Device 0110; the viewing of a Branding Advertisement; any given element of an Advertisement, including, but not limited to, the content of an Advertisement, e.g., a slogan, the degree of product benefit explanation, the type of product endorsement, e.g., a scientific study v. a celebrity, the type of background music, or the type of background color; the type of product promoted; the pricing of the product; and/or the type of retail channel for the product.”
Therefore, it would have been obvious to combine Apple and Villa with Connelly to obtain the invention as specified in the instant claim(s).

Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a system for generating and using estimated object counts based on simulations of processing real-time data streams, the system comprising:  one or more data processors; and  a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors”.
Connelly discloses a system for generating and using estimated object counts based on simulations of processing real-time data streams, the system comprising:  one or more data processors; and  a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors on [0082] “FIG. 6A depicts a block diagram of an instance of a computer system 6A00 suitable for implementing embodiments of the present disclosure. Computer system 6A00 includes a bus 606 or other communication mechanism for communicating information, which interconnects subsystems and devices such as a processor 607, a system memory (e.g., main memory 608, or an area of random access memory RAM), a static storage device (e.g., ROM 609), a storage device 610 (e.g., magnetic or optical), a data interface 633, a communication interface 614 (e.g., PHY, MAC, Ethernet interface, modem, etc.), a display 611 (e.g., CRT or LCD), input devices 612 (e.g., keyboard, cursor control), and an external data repository 631.”

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions for generating and using estimated object counts based on simulations of processing real-time data streams”
Connelly discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions for generating and using estimated object counts based on simulations of processing real-time data streams on [0082] “FIG. 6A depicts a block diagram of an instance of a computer system 6A00 suitable for implementing embodiments of the present disclosure. Computer system 6A00 includes a bus 606 or other communication mechanism for communicating information, which interconnects subsystems and devices such as a processor 607, a system memory (e.g., main memory 608, or an area of random access memory RAM), a static storage device (e.g., ROM 609), a storage device 610 (e.g., magnetic or optical), a data interface 633, a communication interface 614 (e.g., PHY, MAC, Ethernet interface, modem, etc.), a display 611 (e.g., CRT or LCD), input devices 612 (e.g., keyboard, cursor control), and an external data repository 631.”

Claim 3 and 10 
Apple discloses the confidence metric is generated using a statistical model on [1196] “The Analysis Program 7710 [correspond to a statistical model] is a computer program product comprising a Computer/Machine Readable/Accessible Medium (as defined in Section 7.0) having computer program logic recorded in such medium loaded into one or more servers, which can include, but are not limited to: an Advertiser System 0100, a Retailer Server 0140, an Advertiser/Manufacturer Server 7240, and/or the Third 
[1218-1219] “The standard error formula implies that the precision of the sample group mean is related to the variability of the ROI of panel members and the number of panel members sampled. The smaller the variability or the larger the number of samples, the more precise the sample group mean. Calculate the confidence interval providing the range within which the true mean ROI for the population lies for each sample group. The Analysis Program 7710 can calculate any confidence interval. A common confidence interval used in statistical testing is 95 percent. …” [correspond to the confidence metric is generated using a statistical model]

Claim 4, 11 and 17
Connelly discloses a category identifier (ID); a logical union, intersection, or exclusion of two or more category IDs;
Connelly: [0061-0062] “As shown in FIG. 2B, campaign specification interface 2B00 includes various controls, dialogs, and other user interface elements to enable an ad partner to specify the requirements for a campaign. [correspond to filtering parameters] ... Such types of categories may include, but are not limited to, in-market, 
Connelly discloses a rule, wherein the rule corresponds to a permission characteristic;
Connelly: [0058] “More specifically, user visit database 152 can make user visit records available to ID queueing module 230 in the form of user visit hash table 231. For example, user visit hash table 231 can comprise data that represents a collection of user visits from the past 30 days. ID queueing module 230 can then prepare a set or batch of user visits to be processed by CFR driver 180. For example, ID queueing module 230 can select the next 500 records in a continuous sequence through the collection of user visits, only the visit records pertaining to a predetermined set of user 
Connelly discloses a first threshold, wherein the first threshold corresponds to a frequency of occurrence; and 
Connelly: [0045] “The customer's interests can be known by any means (e.g., from offline information or online information), however in exemplary cases, the customer's interests are determined in part by the occurrence or occurrences of a customer visiting one or more web pages (e.g., a travel website). [correspond to first threshold]”
Connelly discloses a second threshold, wherein the second threshold corresponds to a time of occurrence.  
Connelly: [0049] “For example, the ID queuing operation can collect a next batch of visit records (e.g., 500 user IDs) that pertains to unique user IDs for which a new user visit has not been recently simulated. The ID queueing operation can also be constrained by a time window (e.g., 30 days) beyond which visit information is not considered. In this embodiment, for example, the next batch of 500 unique visits (e.g., unique user IDs) from the past 30 days [correspond to second threshold] is then used to simulate the occurrence of new user visits for each user ID (see operation 182).

Claim 5, 12 and 18
Connelly discloses wherein the interaction-responsive communication originated from a web page visit.  
Connelly: [0039] “As shown in system 1B00, an advertiser (e.g., a brick-and-mortar client) can have instances of an offline file database 171 and offline files 172. For 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al (US2019/0005073A1), hereinafter Connelly, in view of Villa et al (US2017/0193382A1), hereinafter Villa, and Apple et al (US2007/0038516A1), hereinafter Apple and further in view of Noels (US2016/0328422A1), hereinafter Noels.

Claim 6, 13 and 19
Connelly, Villa and Apple do not appear to explicitly disclose the object count is calculated using a HyperLogLog algorithm.  
However, Noels discloses the object count is calculated using a HyperLogLog algorithm on [0073] “The operator "countDistinct" thereby counts the number of distinct values [correspond to object count] seen among all interactions in the aggregation 
Connelly, Villa Apple and Noels are analogous art because they are from the “same field of endeavor” data processing analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Connelly, Villa, Apple and Noels before him or her, to modify the analysis method of Connelly to include the segment rule feature of Villa, the statistic algorithm of Apple and the Hyperloglog algorithm of Noels because this combination provide an efficient method to count a large amount of distinct values.
The suggestion/motivation for doing so would have been Noels: [0073] “The operator "countDistinct" thereby counts the number of distinct values seen among all interactions in the aggregation window. This is based on the probabilistic HyperLogLog, so that is able to handle large cardinalities.”
Therefore, it would have been obvious to combine Noels, Villa and Apple with Connelly to obtain the invention as specified in the instant claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129